DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species I (claims 1-4) in the reply filed on 05/12/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The claims repeatedly using intended use terms; for example, “configured to”, “based on”, “a behavior”, etc.  It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Therefore, the claimed limitations throughout the filed claims followed an intended use term, are not given much patentable weight, as they are not positively cited structural limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 the best understood is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoki et al. (U.S. Pub. No. 2017/0327330).
	Regarding claim 1: Aoki discloses a sheet stacking device comprising: a hopper unit configured to stack a sheet (Fig 15; via tray 630); a feeding unit configured to feed out the sheet to the hopper unit (Fig. 1; via feeder unit 1); a distance detection unit (Fig. 1; via sensor 45) configured to detect an inter-sheet distance (via sheet P), in a vertical direction (Fig. 1; via SD), between a rear end portion of the sheet that is preceding and a tip end portion of the sheet that is subsequent, see for example (Figs. 1 & 2; via SD, a distance between roller 20 touching top sheet P1 considering the position of P2); and an output unit configured to output (Figs. 1 & 15; via 30 and/or 626/627), based on the inter-sheet distance, a behavior stabilization command for the sheet (via controller 50).
	Regarding claim 2: wherein the feeding unit includes a pair of upper and lower feeding rolls (Fig. 1; via 20 & 31/32), and a transport drive device configured to drive the feeding rolls (Fig. 2; via gear 322), and the output unit outputs, based on the inter-sheet distance (via controller 50), a sheet feeding speed command value as the behavior stabilization command to the transport drive device.  
	Regarding claim 3: comprising: a determination unit configured to make a determination by comparing the inter-sheet distance with an inter-sheet distance control value that is preset, wherein when the determination unit determines that the inter-sheet distance is greater than the inter-sheet distance control value, the output unit increases the sheet feeding speed command value (via controlling value of the rotational speed 41).
	Regarding claim 4: wherein when the determination unit determines that the inter-sheet distance is smaller than the inter-sheet distance control value, the output unit decreases the sheet feeding speed command value (via controller 50 “decreases a rotation speed of the blower 41”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited prior arts in PTO-892 suggest the use of feeding rollers and detection means to control the speed of the feeding sheets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731